PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
CHERNYSHOVA et al.
Application No. 16/303,036
Filed: November 19, 2018
For: INJECTION COMPOSITION COMPRISING AN IRON DEXTRAN COMPLEX AND VITAMINS FOR PREVENTING AND TREATING ANEMIA
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 09, 2021, to revive the above-identified application.  

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Axel Nix appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party in whose behalf he/she acts.

A review of the record discloses that a Non-final Office action was mailed on September 08, 2020, which set a period for reply of three (3) months. No reply having been received, the application was held abandoned on December 09, 2020. The present petition along with an amendment received on March 09, 2021.  While it is noted that the requirements of 37 CFR 1.137(a) were satisfied in the petition filed March 09, 2021, a decision on the petition was never rendered.  However, a Final Rejection was mailed March 18, 2021, which set a period for reply of three (3) months.    

Since the record shows that a grantable petition under 37 CFR 1.137(a) was filed on ~insert date filed-, the present petition is granted nunc pro tunc.

This application is being referred to Technology Center AU 1613 for appropriate action in the normal course of business on the reply received March 09, 2021.


	


/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions